Citation Nr: 1121554	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.

2.  Service connection for claimed back disorder, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO. 

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

The claim of service connection for a back disorder, to include as secondary the right ankle disorder and the reopened claim of service connection for a right ankle disorder are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue addressed in this decision was obtained.

2.  The RO denied the Veteran's original claim of service connection for right ankle disorder in a September 1977 rating decision; he did not enter a timely appeal.

3.  The evidence received since the September 1977 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a right ankle disorder. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a right ankle disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that the claim on appeal is being reopened and is subject to additional development on remand, as will be described.  

Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), as further action is being requested in this case.    

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." 

New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim of service connection for a right ankle disorder was denied in a September 1977 decision by the RO on the basis that the condition was not incurred in service.  Specifically, the RO noted that service treatment records were negative for treatment and the Veteran's discharge examination did not note an ankle disability.  

The Veteran was notified of the unfavorable rating decision in September 1977, but he did not appeal the decision in a timely manner.  

The Board notes that the claims file now includes detailed testimony by the Veteran of how he injured his right ankle in service.  The Veteran further testified that that his right ankle has bothered him ever since the accident in service.

The Veteran also submitted VA treatment records from 1976 to 1777 when surgery was completed on his right ankle.  One treatment record noted a weak right ankle secondary to an old injury.  In addition, the Veteran testified that he was currently receiving treatment at the VA for his right ankle and has been prescribed an air cast.

This evidence, recently added to the claims file, addresses the Veteran's current disability and a possible relationship to the Veteran's service.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Moreover, this added evidence raises a reasonable possibility of substantiating the Veteran's claim.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a right ankle disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the Veteran testified that he is currently receiving treatment for his right ankle disability from the VA.  Furthermore, the Veteran has testified that his ankle has bothered him since his injury in service.

As there is insufficient evidence to make a decision on the claim, the Board finds that a VA examination is needed in this case to determine whether the claimed right ankle disability had its clinical onset in service.

Prior to affording the Veteran an additional examination, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

In March 2008, the Veteran submitted a statement indicating that his ankle injury caused strain on his lower back.  

The statement was received within one year of the RO's September 2007 rating decision that denied service connection for a back disability on the basis that no new and material evidence had been received.  See 38 C.F.R. §§ 20.300, 20.302.  

The Board construes this statement as a timely notice of disagreement (NOD).  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant).

The RO has not issued a SOC as to this matter.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his right ankle disability, to include records from the Fitchburg Outpatient Clinic, the Jamaica Plain Campus and the West Roxbury Campus.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  

The RO should specifically obtain all VA records from November 1977 to the present and associate those records with the claims file.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for a VA examination to determine the nature and likely etiology of the claimed right ankle disorder. 

The claims file and a copy of this entire remand should be made available to the examiner for review prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on his/her review of the claims file and the findings of the examination, the examiner is requested to provide a diagnosis referable to the claimed ankle injury.  

Then, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current right ankle disability is due to an injury or other event or incident of the Veteran's period of active service.  

The examiner is advised that the Veteran is competent to describe injuries and symptoms in service, regardless of the contents of the service treatment records, and that any such lay statements must be considered in providing the requested opinion.  The rationale for any opinions should also be provided.

3.  The RO then should issue a Statement of the Case as to claim of service connection for a back disorder.   The Veteran should be advised in this regard that a timely Substantive Appeal must be filed in order to perfect the appeal of these issues to the Board.

4.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the request action to the extent possible, and undertaking any further development deemed necessary, the RO should readjudicate the reopened claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


